DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	The restriction requirement mailed 2/02/2022 has been withdrawn in view of amendments filed 4/04/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claims 11 and 12 recite the limitations “wherein the modified aluminum alloy is AI-7.5Si having an increase in ductility of at least 15% above an AI-7.5Si alloy without TSP,” and “wherein the modified aluminum alloy is AI-7.5Si having an increase in ultimate tensile strength of at least 5% above an AI-7.5Si alloy without TSP.”  These limitations are indefinite because the strength of an Al-7.5Si alloy without TSP can depend on the processing method of the alloy as well as the addition of elements besides Al and Si.  This renders the ductility and ultimate tensile strength indefinite which renders the scope of the claims indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Use of Nano-Structured Silanols on the Solidification of Aluminum-Silicon Based Casting Alloys” by Lee et al in view of “Nucleation Kinetics and Grain Refinement” by Perepezko.
Regarding claim 1, Lee discloses a method of casting an aluminum alloy comprising: casting a master aluminum alloy having a trisilanol phenyl polyhedral oligomeric silsesquioxanes (TSP) modifier into an ingot (Lee, page 375, “Abstract,” “Experimental”).
Lee does not disclose adding the master aluminum alloy ingot into a molten base aluminum alloy to form a modified aluminum alloy; heating the modified aluminum alloy for a period of time; and casting the modified aluminum alloy into a cast component.
Perepezko discloses that there is a wide commercial application of treating aluminum base casting alloys with aluminum-base master alloys in order to modify the initial solidification characteristics to provide a means for effective control of grain size and morphology (Perepezko, page 280, “Inoculation Practice”).
Regarding claim 1, it would have been obvious to one of ordinary skill in the art at the time the invention was made to employ the aluminum alloy of Lee as a master alloy for controlling the grain size and morphology of an aluminum casting alloy (i.e. adding the master aluminum alloy ingot into a molten base aluminum alloy to form a modified aluminum alloy; heating the modified aluminum alloy for a period of time; and casting the modified aluminum alloy into a cast component) as suggested by Perepezko.  The motivation for doing so is that Perepezko discloses that there is a wide commercial application of treating aluminum base casting alloys with aluminum-base master alloys in order to modify the initial solidification characteristics to provide a means for effective control of grain size and morphology (Perepezko, page 280, “Inoculation Practice”) and Lee discloses that the modified alloy of Lee enables control of the solidification process leading to desired mechanical performance (Lee, page 375, “Abstract”).
Regarding claim 4, the modified aluminum alloy of Lee is covered with argon gas (i.e. degassed) prior to casting (Lee, page 375, “Experimental”).
Regarding claim 5, the master aluminum alloy is an aluminum-silicon (AISi) based alloy (Lee, page 375, “Abstract,” “Experimental”).
Regarding claim 6, the cast component of Lee comprises comprising a microstructure having fibrous eutectic Si  (Lee, page 375, “Abstract,” “Experimental”).
Regarding claim 7, the modified aluminum alloy of Lee is cast into a clay-graphite crucible (Lee, page 375, “Abstract,” “Experimental”).
Regarding claims 8-10, 13, 14 and 19, Lee discloses that the alloy should be treated at 815 °C (Lee, “Experimental”).  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 [R-5].  In the instant case, it would require little more than routine experimentation by one of ordinary skill in the art to determine the optimal or workable ranges of the time and temperature of the heat treatment of Lee in order to result in optimal control of the solidification process and result in superior mechanical properties.
Regarding claims 11 and 12, instant claims 11 and 12 are indefinite as set forth in the above 35 USC 112 rejection.  Regardless, Perepezko discloses that Al-Si alloys are commonly refined by master alloys (Perepezko, page 280, “Inoculation Practice”), and one of ordinary skill in the art would immediately envisage the commercial alloy Al-7.5Si from the disclosed genus of Al-Si alloys.  Lee discloses that the addition of POSS trisilanol results in an increase in ductility in excess of 15% and an increase in ultimate tensile strength in excess of 5% (Lee, figure 2).
Claim(s) 15-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Use of Nano-Structured Silanols on the Solidification of Aluminum-Silicon Based Casting Alloys” by Lee et al in view of “Nucleation Kinetics and Grain Refinement” by Perepezko and further in view of “Modeling of Powder Metallurgy Processes” by Kuhn
Lee in view of Perepezko discloses a method of casting an aluminum alloy as set forth above.  Neither Lee nor Perepezko disclose pressing the mixture of powdered TSP and powdered aluminum alloy into a compacted preform, wherein the compacted preform is melted during the step of casting the master aluminum alloy.
Kuhn discloses that powder compaction is the most widely used powder shapemaking process (Kuhn, page 310, “Press and Sinter”).
Regarding claims 15-18 and 20, it would have been obvious to one of ordinary skill in the art at the time the invention was made to subject the powdered TSP and powdered aluminum of Lee in view of Perepezko to powder compaction as suggested by Kuhn.  The motivation for doing so is that powder compaction is the most widely used powder shapemaking process (Kuhn, page 310, “Press and Sinter”) and would allow for easier handling of the powder.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  “Influence of Nano-structured Silanols on the Microstructure and Mechanical Properties of A4047 and A359 Aluminum Casting Alloys” by Lee et al was cited by applicant in IDS but a copy was not provided by applicant.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D WALCK/Primary Examiner, Art Unit 1738